PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                  Nos. 17-3190, 17-3201
                    _ _          ___

                    MEGAN YOUNG

                               v.

                  BRUCE H. SMITH, JR.


                          MEGAN YOUNG;
                          *CYNTHIA L. POLLICK, ESQ.,
                                     Appellants
      *(Pursuant to Rule 12(a), Fed. R. App. P.)
                     ______________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
                  (D.C. No. 3-07-cv-00854)
       District Judge: Honorable Matthew W. Brann
                      _____________

      Submitted Pursuant to Third Circuit LAR 34.1(a)
                     on May 21, 2018
                    ______________

Before: McKEE, SHWARTZ ansd COWEN, Circuit Judges.

           (Opinion Filed: September 25, 2018)
                    ______________

Cynthia L. Pollick
363 Laurel Street
Pittston, PA 18640
       Counsel for Appellant
John E. Freund, III
Keely Jac Collins
King Spry Herman Freund & Faul, LLC
One West Broad Street, Suite 700
Bethlehem, PA 18018
      Counsel for Appellee
                    ______________

                           OPINION
                        ______________

McKEE, Circuit Judge.

        Appellant Cynthia Pollick appeals the District Court’s
order denying her fee petition, imposing sanctions in the
aggregate amount of $25,000, and referring Pollick to the
Disciplinary Board of the Supreme Court of Pennsylvania for
unethical billing practices. Pollick submitted her petition for
fees and costs that she claimed arose from her representation
of plaintiffs in a civil rights suit that resulted in two trials and
a settlement agreement. The first trial resulted in a favorable
verdict for Pollick’s clients but was vacated due to Pollick’s
own misconduct; the second trial ended with a complete
defense verdict for one of the defendants. A third trial, against
the remaining defendant, was avoided because Pollick’s clients
accepted a Rule 68 settlement offer. For the reasons that
follow, we will affirm.

    I.     BACKGROUND

       Pollick represented a group of students who brought
various civil rights claims against a school district and a
teacher. During the first trial on those claims, Pollick made
numerous statements that the Court subsequently found were
aimed at inflaming the jury. The jury returned a verdict for
Pollick’s clients. However, that verdict was a pyrrhic victory
because the trial court entered an order vacating the judgment
and awarding a new trial based upon Pollick’s misconduct.1
Specifically, the Court found that Pollick had “repeat[ed]
outrageous conduct” enough times that the jury would believe

1
 Young v. Pleasant Valley Sch. Dist., No. 07-CV-00854,
2012 WL 1827194, at *27-29 (M.D. Pa. May 18, 2012).
                                 2
her allegations as fact.2        In affirming that order, we
subsequently explained that the District Court had “cataloged
an extensive record of misconduct by [Ms. Pollick] throughout
the [trial]” and it was therefore “‘reasonably probable’ that the
misconduct prejudicially influenced the verdict.”3

        The second trial was only against the school district.
That trial resulted in a complete defense verdict. Before a third
trial – which would have involved only the teacher – could
begin, the teacher tendered a Rule 68 offer of judgment for
$25,000, which Pollick’s clients accepted. That settlement
allowed for “reasonable attorneys’ fees and costs as to the
claims against [the teacher] only, up until the date of [the]
offer.”4 Despite the express limitations of the settlement,
Pollick submitted a fee petition requesting fees and costs
purportedly incurred while representing her clients against
both the school district and the teacher. The petition also
included fees and costs for work on the second trial in which
Pollick’s clients were not the prevailing party and therefore not
entitled to recover fees or costs, absent circumstances not
found here. As noted, the total amount of the recovery from
the teacher via the settlement was $25,000. Yet, Pollick
submitted a fee petition in the amount of $733,002.23.

       Not surprisingly, the District Court scheduled a hearing
on the petition and ordered Pollick to show cause why she
should not be sanctioned for seeking “fees and costs for
portions of the litigation that were necessitated by her own
vexatious conduct, as against defendants that she ultimately did
not prevail, for certain expenses previously held unrecoverable
by judges of this Court, and relative to the total settlement of
$25,000[.]”5



2
  See id. at *29.
3
  Young v. Pleasant Valley Sch. Dist., 601 F. App’x 132, 135
(3d Cir. 2015) (quoting Fineman v. Armstrong World Indus.,
Inc., 980 F.2d 171, 207 (3d Cir. 1992)).
4
  A304. Citations to the appellate record appear with the
letter “A” followed by the page number.
5
  See Young v. Smith, 269 F. Supp. 3d 251, 345 (M.D. Pa.
2017).
                               3
       At the show cause hearing, Pollick proffered the rather
remarkable, and utterly ridiculous argument that she could
submit whatever bill she chose and that it was the job of
opposing counsel and the Court to ferret out entries that were
invalid or unreasonable.6 She also declined an invitation from
the Court to submit an amended fee petition.7 To no one’s
great surprise (with the possible exception of Ms. Pollick), the
Court disagreed with her approach to fee petitions, rejected her
argument, and imposed sanctions.8

       The Court noted that the fee petition was single-spaced,
in either 6 or 8-point font that consumed forty-four pages and
included hundreds of inappropriate, unethical entries that
would likely be illegal if billed to a client.9 Nevertheless, the
Court initially went above and beyond the call of duty and
undertook the daunting task of a line-by-line review. Not
surprisingly, the Court eventually capitulated after concluding
that such a review was a total waste of time, as well as
unwarranted and inappropriate given Pollick’s persistent
misconduct.10,11

6
  Id. at 263.
7
  Id. at 262.
8
  As may have been predicted from Ms. Pollick’s pattern of
conduct, the hearing did not go well for her. The District
Court described the experience as follows: “I was transported
to a universe devoid of legal principles and fundamental
notions of relevance. Ms. Pollick’s strange and obstreperous
conduct at the hearing also flaunted any semblance of
propriety and decorum in federal court[.]” Id.
9
  Id. at 259. (This is an example of 8-point font, and this is an example of 6 point font).
10
   Id. at 264, 267.
11
   The Court explained, “[the] shortcoming here is not one
that can be ameliorated by careful, line-by-line revisions. I
attempted to give Ms. Pollick the benefit of the doubt and
pursue such an approach at first. However, I soon discovered
that this method was fool’s errand . . . nearly every one of her
thousands of entries needs to be eliminated or refined.” Id. at
263. The Court also noted that defense counsel tried to revise
the petition as well, but “gave up after billing approximately
one hundred hours on the task and simply began crossing out
entire pages … My experience was the same.” Id. To
illustrate the point, the Court even included defense counsel’s
                                            4
        A brief sampling of the content of the fee petition
illustrates why the Court was so exasperated. Pollick requested
attorney’s fees for the first trial even though the verdict was
vacated because of her own misconduct. She requested
attorney’s fees for the second trial even though it resulted in a
complete defense verdict and her clients were therefore not the
prevailing party. A further example of the egregiousness of her
conduct is the fact that, even though the settlement limited
recovery to fees and costs arising only from her claims against
the teacher, Pollick requested fees and costs for the second
trial, which only involved the school district.12

        As if all of that were not sufficiently offensive and
unprofessional conduct to support sanctions, the District Court
also found that hundreds of entries in the fee petition were not
merely unreasonable or inaccurate but were actually
fraudulent. The District Court concluded that, “even if it took
[Pollick] one minute to read an email and one minute to
respond back (two minutes total), she has billed all of those
communications (hundreds of times over) in two separate six-
minute increments. Such practice essentially pads her time in
ten-minute increments (12 minutes versus two minutes).”13
The Court also noted that, less than five months prior to the
instant petition, Pollick had been warned against filing such fee
petitions by two other district court judges.14

       Following the hearing, the Court denied Pollick’s fee
petition in its entirety, issued concurrent $25,000 sanctions
pursuant to Federal Rule of Civil Procedure 11 and 28 U.S.C.
§ 1927, and referred her inappropriate billing practices to the
Pennsylvania Supreme Court’s Disciplinary Board.15 Pollick
appeals.

failed attempt to revise the petition to its opinion as Appendix
B. Id.
12
   Id. at 260.
13
   Id.
14
   See Souryavong v. Lackawanna Cnty., 159 F. Supp. 3d 514,
525-42 (M.D. Pa. 2016); Carroll v. Clifford Twp., No. 3:12-
CV-0553, 2014 WL 2860994, at *3-5 (M.D. Pa. June 23,
2014), aff’d, 625 F. App’x. 43, 46 (3d Cir. 2015).
15
   The District Court described the show cause hearing on the
reasonableness of Pollick’s fee petition as “perhaps the
                               5
   II.    DISCUSSION

        Pollick alleges eighteen separate errors by the District
Court. Collectively, these claims challenge the denial of her
fee petition as a whole, the amount and imposition of her
sanction, and the referral to the Disciplinary Board. The
District Court issued a scathing 136-page opinion detailing
Pollick’s misconduct, the innumerable problems with the fee
petition, the many warnings Pollick has received in other cases
for the same misconduct, our prior non-precedential opinions
affirming those decisions, and the need for a severe sanction
here.      After reviewing the District Court’s thorough
explanation for the challenged order, the other judicial
decisions citing similar misconduct by Pollick, and our
decisions affirming those rulings, it is clear that the District
Court did not abuse its discretion in denying Pollick’s fee
petition in its entirety, imposing the $25,000 sanctions, and
referring her to the Disciplinary Board.16

   A. Whether the Court properly denied the entire fee
      petition

       The District Court found that the fee petition contained
so many inappropriate billing entries and that its deficiencies
were so widespread that a line-by-line reduction would be
“infeasible, inaccurate, and would further waste the public’s
resources.”17 The Court also found that Pollick’s billing
misconduct, the inconsiderate font size, her refusal to amend

strangest show cause hearing in my tenure with this [c]ourt.”
Young, 269 F. Supp. 3d at 262.
16
   We have plenary review over whether the District Court
applied the correct legal standard to its award of attorney’s
fees. See Rode v. Dellarciprete, 892 F.2d 1177, 1182 (3d Cir.
1990). But we review the reasonableness of the District
Court’s refusal to award attorney’s fees and costs for abuse of
discretion. Id. A district court abuses its discretion when its
“decision ‘rests upon a clearly erroneous finding of fact, an
errant conclusion of law or an improper application of law to
fact.’” P.N. v. Clementon Bd. of Educ., 442 F.3d 848, 852 (3d
Cir. 2006) (quoting Hanover Potato Prods., Inc. v. Shalala,
989 F.2d 123, 127 (3d Cir. 1993)).
17
   See Young, 269 F. Supp. 3d at 277.
                               6
her fee petition to correct inappropriate billing, and her
exorbitant billing rate all warranted denial of the fee petition in
toto.18

        Under 42 U.S.C. § 1988(b), in any civil rights action, a
district court, “in its discretion, may allow the prevailing party”
reasonable attorney’s fees.19 However, a court also has the
discretion to deny attorney’s fees to a prevailing party based
upon counsel’s misconduct.20 Moreover, a court may sua
sponte reduce requested fees with respect to matters within the
judge’s personal knowledge.21

       Federal Rule of Civil Procedure 11 requires attorneys to
be careful and scrupulously honest in their filings and
representations to the court. Therefore, it is absolutely
imperative that attorneys submit honest and accurate fee
petitions.22 Courts have discretion to completely strike fee
petitions submitted in violation of Rule 11.23

       Here, the litany of misconduct that the District Court
cataloged justified striking her entire fee petition under Rule
11. It is impossible to read the District Court’s Memorandum

18
   See id. at 259-65.
19
   See 42 U.S.C. § 1988(b) (emphasis added).
20
   See Hall v. Borough of Roselle, 747 F.2d 838, 841-42 (3d
Cir. 1984); see also Fair Hous. Council of Greater Wash. v.
Landow, 999 F.2d 92, 96 (4th Cir. 1993) (permitting denial of
fees where request “so excessive it shocks the conscience of
the court.”); Lewis v. Kendrick, 944 F.2d 949, 958 (1st Cir.
1991); Brown v. Stackler, 612 F.2d 1057, 1059 (7th Cir.
1980).
21
   McKenna v. City of Phila., 582 F.3d 447, 459 n.13 (3d Cir.
2009) (“[A]warding of an attorney’s fee is a judicial action
and, regardless of the parties’ indifference to it, a court need
not lend its imprimatur to an inappropriate order merely
because there was no objection to its entry [by the opposing
party]”); Bell v. United Princeton Prop., Inc., 884 F.2d 713,
718-19 (3d Cir. 1989).
22
   See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983); Hall,
747 F.2d at 842.
23
   See FED. R. CIV. P. 11(b) and accompanying advisory
notes.
                                7
Opinion and not conclude that the Court believed that Pollick’s
billing entries and practices fall somewhere between gross
negligence and outright fraud. The Court concluded that hours
were padded and rates were inflated. The Court also concluded
that Pollick billed for work she could not be compensated for
under the Settlement Agreement as well as time spent on the
second trial in which her clients were not even the prevailing
party.

       We have clearly stated (although it should not be
necessary to emphasize the proposition) that “members of the
bar are quasi-officers of the court and they are expected to be
careful and scrupulously honest in their representations to the
court.”24 The District Court’s meticulous opinion paints a
picture of an attorney whose attitude toward billing and the
court is cavalier in the extreme and whose conduct and
demeanor bear no relationship whatsoever to an attorney’s
obligations to the court. Pollick responded to the District
Court’s rejection of her fee petition by insisting that she had no
responsibility to be accurate (or even careful) in her billing
because, in her view, it was up to opposing counsel and the
Court to determine its accuracy. She tasked them with doing
her job. To make all of this worse, when Pollick was given the
opportunity to amend the petition – at a sanctions hearing – she
refused. We know of no decision or rule of procedure that
would suggest that counsel can be as reckless and irresponsible
as Pollick insists she can be in her court filings.

        This conduct is even more incomprehensible when we
consider, as noted above, that, within five months of
submitting this fee petition, Pollick had been warned about her
billing practices by no less than two other judges in the same
district court. One judge greatly reduced her fees;25 the other
completely denied her fee petition;26 we affirmed both
decisions.27 It is obvious from our review of this record that


24
   Hall, 747 F.2d at 841-42.
25
   See Souryavong, 159 F. Supp. 3d at 525-42.
26
   See Carroll, 2014 WL 2860994, at *3-5.
27
   See Sourvayong v. Lackawanna Cnty., 872 F.3d 122, 127-
29 (3d Cir. 2017); Carroll v. Clifford Twp., 625 F. App’x 43
(3d Cir. 2015) (not precedential).
                                8
the District Court acted well within its discretion in denying
the entire petition here.

       We have not previously, in a precedential opinion, had
occasion to address whether 42 U.S.C. § 1988(b) permits
courts to “deny a request for [attorney’s] fees in its entirety
when the request is so outrageously excessive [that] it shocks
the conscience of the court.”28 In Hall v. Borough of Roselle,
we did suggest that a district court has discretion to reject a fee
petition submitted under § 1988 where the hours claimed were
not only “grossly excessive but ‘simply absurd.’”29 However,
we did not formally adopt that rule there because the fee
petition at issue was not sufficiently egregious to warrant a
complete denial of attorney’s fees. Pollick’s is.

       In our recent decision in Clemens v. New York Central
Mutual Fire Insurance Company, we swept more broadly,
holding, in the context of Pennsylvania’s Bad Faith Statute30,
that “where a fee-shifting statute provides a court discretion to
award attorney’s fees, such discretion includes the ability to
deny a fee request altogether when, under the circumstances,
the amount requested is ‘outrageously excessive.’”31

        We have no trouble agreeing with the District Court’s
conclusion that Pollick’s fee petition clears the high threshold
required by 42 U.S.C. § 1988 for a court to reject a petition in
its entirety. The record here supports the Court’s conclusion
that Pollick’s fee petition is not only grossly excessive and
absurd, but also fraudulent. As noted above, the total amount
of the recovery for Pollick’s clients was $25,000. Yet, she

28
   See M.G. v. East. Reg. High Sch. Dist., 386 F. App’x 186,
188 (3d Cir. 2010) (not precedential) (collecting cases); see
also Clemens v. New York Cent. Mut. Fire Ins. Co., No. 17-
3150, slip op. at 3 (3d Cir. Sept. 12, 2018) (holding, in the
context of a Pennsylvania fee-shifting statute, that “where a
fee-shifting statute provides a court discretion to award
attorney’s fees, such discretion includes the ability to deny a
fee request altogether when, under the circumstances, the
amount requested is ‘outrageously excessive.’”
29
   See Hall, 747 F.2d at 841-42.
30
   42 Pa. Cons. Stat. § 8371
31
   Clemens, No. 17-3150, slip op. at 3.
                                9
submitted a fee petition in the amount of $733,002.23. As we
also noted above, Pollick submitted this petition even though
two different district court judges had been strongly criticized
her submitting for submitting this kind of absurd fee petition.
Those judges warned her against such excessiveness just
months before she filed the instant petition.32

         Pollick’s response to the District Court’s citation to
those prior cases as support for the sanction it imposed here is
either an amazing blend of irreverence and insolence, or an
astonishing misunderstanding of what “non-precedential”
means. She actually suggests that those decisions should have
had no bearing on the Court’s disposition of her fee petition
here because we affirmed the orders imposing sanctions there
in non-precedential decisions.33 Since we did not issue
precedential opinions in those cases, Pollick claims that she
was free to ignore those District Judges’ admonitions here. She
actually purports to believe that the District Court should have
ignored the fact that she had been warned and was on notice
about this type of conduct.34 According to Pollick, those
district court opinions are not binding upon her even though
those opinions were specifically directed at her and concerned
this exact behavior.35 It is nothing short of breathtaking that an
attorney would seriously claim that the fact that a holding in a
non-precedential decision of this Court is not binding on future
panels of the Court licenses her to ignore the judges’
reprimands in those cases. We need not respond to that
assertion any further.

       We now formally join our sister circuit courts of appeals
and hold that under 42 U.S.C. § 1988(b), a court may deny a
request for attorney’s fees in toto where the request is so
outrageously excessive that it shocks the conscience of the
court.36 We also formally apply our holding in Clemens to fee


32
   See, e.g., Souryavong, 159 F. Supp. 3d at 525-42; Carroll,
2014 WL 2860994, at *3-5.
33
   See Appellant’s Br. at 34-35.
34
   See id.
35
   See id.
36
   See Landow, 999 F.2d at 96; Lewis, 944 F.2d at 958;
Brown, 612 F.2d at 1059.
                               10
petitions filed pursuant to § 1988(b).37 Accordingly, we affirm
the District Court’s denial of Pollick’s fee petition under §
1988(b).

       That does not, however, end our inquiry as we must also
determine if the imposition of monetary sanctions was
warranted and, if so, whether the imposed sanctions were
excessive. We hold that, under the circumstances here, the
sanctions were not an abuse of discretion.

     B. Whether a $25,000 sanction was excessive

        The District Court sanctioned numerous violations of
Rule 11, including those mentioned above, that need not be
reiterated here.38 We will stress, however, that Pollick’s Rule
11 coup de grace was self-inflicted. She insisted that it was
not her responsibility to ensure the accuracy of the fee petition
– a document she filed with the District Court. That statement
is diametrically opposed to the plain language of Rule 11 and
fundamental notions of being a quasi-officer of the court.39
The District Court surely did not abuse its discretion by finding
that Pollick’s conduct warranted sanctions and Pollick’s
arguments to the contrary are nothing short of frivolous.
Therefore, we are left to determine whether the sanctions
amounted to an abuse of discretion.

       Where a district court decides to award a monetary
sanction, the total amount of such a sanction should be guided
by equitable considerations.40 Among those considerations is

37
   See Clemens, No. 17-3150, slip op. at 3.
38
   The Court also sanctioned Ms. Pollick under 28 U.S.C. §
1927 for the same “vexatious conduct.” Young, 269 F. Supp.
3d at 335-40. Since the sanctions were made concurrent and
we affirm the sanction under Rule 11, we need not analyze
the sanction under § 1927. See Hassen v. Virgin Islands, 861
F.3d 108, 114 (3d Cir. 2017) (holding that “we may affirm on
any grounds supported by the record.”).
39
   See FED. R. CIV. P. 11(b).
40
   See Zuk v. Eastern Pa. Psychiatric Inst. of the Med. Coll. of
Pa., 103 F.3d 294, 301 (3d Cir. 1996) (citing Doering v.
Union Cnty. Bd. of Chosen Freeholders, 857 F.2d 191, 195
(3d Cir. 1988)).
                               11
the sanctioned party’s ability to pay.41 We have instructed
courts to refrain from imposing monetary sanctions so great
that they are punitive or that have the potential of putting the
sanctioned party out of business.42

       Pollick argues that she “is a sole practitioner and to
require her to pay $25,000 to the [c]ourt is basically driving
[her] out of the business of law.”43 She relies on our decision
in Doering v. Union County Board of Chosen Freeholders to
support her argument.44 However, in Doering, the sanctioned
attorney specifically asked the District Court to reduce the
award and submitted evidence attesting to his limited financial
resources.45 Here, Pollick did not request a reduction of the
sanction, nor did she submit anything to substantiate her
claimed inability to pay.

       Given the absence of any showing that the sanction
would “run her out of business,” any request for a reduced
sanction, and Pollick’s refusal to amend her fee petition, we
cannot say that the District Court abused its discretion by
imposing a $25,000 sanction. 46



41
   Doering, 857 F.2d at 195.
42
   Id. at 196 (citing Napier v. Thirty or More Unidentified
Federal Agents, 855 F.2d 1080, 1094, n.12 (3d Cir. 1988)).
43
   Appellant’s Br. at 50.
44
   857 F.2d 191 (3d Cir. 1988).
45
   Id. at 196.
46
   See Watson v. City of Salem, 934 F. Supp. 666, 668 (D.N.J.
1996) (finding sanctioned attorney’s decision to rely on her
assertions in court that, as a solo practitioner, she was unable
to pay was unavailing and insufficient in the absence of any
personal financial documentation); see also In re Jackson,
139 F.3d 901, 901 (7th Cir. 1998) (“Jackson also argues that
the district court should have considered his inability to pay a
monetary sanction before imposing his opponents’ costs of
appeal on him, but he waived this argument by failing to
present it to the district court.”); Brandt v. Schal Assocs., Inc.,
960 F.2d 640, 652 (7th Cir. 1992) (finding that a sanctioned
attorney cannot complain about the amount of the sanction
where she waived the use of her ability to pay as a defense).
                                12
     C. Whether Referral to the Disciplinary Committee
        was warranted

        Finally, Pollick complains that the District Court
referred her to the Supreme Court’s Disciplinary Board as part
of the sanction. She claims that such a harsh sanction was
unwarranted and the overarching goal of deterrence could have
been achieved with a much less severe sanction. She ignores
the fact that the Advisory Committee notes to Rule 11
specifically envision such a sanction for willful and repeated
misconduct.47 Moreover, the referral may well be required
under the Pennsylvania Rules of Professional Conduct. Rule
8.3 provides that, “any lawyer who knows that another lawyer
has committed a violation of the Rules of Professional Conduct
that raises a substantial question as to that lawyer’s honesty,
trustworthiness, or fitness as a lawyer in other respects, shall
inform the appropriate professional authority.”48

       Moreover, the District Court was concerned that many
of Pollick’s entries in the fee petition appeared to be fraudulent.
For that reason alone, referral for disciplinary review was
appropriate. The referral was, after all, not a finding. It was a
referral for further inquiry. Obviously, the ultimate resolution
of that referral rests with the Disciplinary Board, not with the
District Court or this Court.

       Given the totality of Pollick’s conduct here, as well as
prior instances of apparent misconduct that the District Court
quite properly considered,49 we cannot conclude that the
District Court acted improperly in referring Pollick to the
Disciplinary Board.




47
   FED. R. CIV. P. 11 Advisory Committee Notes to 1993
Amendment (“The Court has available a variety of possible
sanctions to impose for violations, such as . . . referring the
matter to disciplinary authorities[.]”).
48
   204 PA. CODE § 81.4, Rule 8.3(a).
49
   See Souryavong, 159 F. Supp. 3d at 525-42; Carroll, 2014
WL 2860994, at *3-5.
                                13
       Pollick’s remaining contentions do not merit any
additional discussion.50

     III.   CONCLUSION

       In Hall, we observed: “[b]ecause . . . civil rights laws
depend greatly upon private enforcement, [Congress] thought
that fee awards were essential if private citizens were to have
a meaningful opportunity to vindicate the important
congressional policies contained in the civil rights laws.”51
Nothing that we have said today, in response to the very unique
circumstances here, should in anyway be interpreted as
mitigating the necessity of fee awards, our appreciation of
those awards, or our appreciation for the many attorneys who
extend themselves and their services to vindicate the civil
rights of their clients. We emphasize, therefore, that although
we affirm the denial of the fee petition in toto here, it is the
exceedingly rare case where such a drastic sanction is
appropriate.



50
   Pollick also alleged that (1) her clients’ award was not de
minimus; (2) the Rule 68 offer provided no limitation on
attorney fees; (3) all of the activities for which she billed were
intertwined and thus recoverable – including the first and
second trials; (4) computerized chronological time records are
not vague or ambiguous; (5) time spent with media, pre-trial
administrative proceedings, and internal staff are all
recoverable attorney fees; (6) there was sufficient evidence to
support the billed rate of $400 per hour given Ms. Pollick’s
experience; (7) opinions from other District Court judges
regarding prior fee petitions were not binding in later
unrelated cases – even in the same District Court; (8) Rule 11
sanctions should not be entered sua sponte; (9) the District
Court failed to provide adequate procedural protections
before imposing sanctions; (10) the District Court failed to
give Ms. Pollick proper notice that monetary sanctions were
being considered; (11) Ms. Pollick was not acting in bad faith
in filing the fee petition; (12) the District Court imposed a
higher sanction than permissible under § 1927; and (13) the
fee petition should be considered by a new judge.
51
   Hall, 747 F.2d at 839.
                               14
       Nevertheless, on this record, for all the reasons set forth
above, we have no difficulty affirming the judgment of the
District Court.




                               15